             Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 1 of 8




                       theIN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM CADDICK and STEPHEN
 HOPKINS, individually and on behalf of             Case No. 2:19-cv-02106-JDW
 all similarly situated individuals,

                 Plaintiffs,

        v.

 TASTY BAKING COMPANY,

                 Defendant.


                                              ORDER

       AND NOW, this 12th day of April, 2021, upon consideration of the Joint Motion for

Approval of Proposed Class and Collective Action Settlement (ECF No. 62), the accompanying

Class and Collective Action Settlement Agreement and Release (ECF No. 62-2), and the

Supplemental Memorandum of Law in Support of Joint Motion for Preliminary Approval of

Proposed Class and Collective Action Settlement (ECF No. 65), for the reasons stated in the

accompanying Memorandum, it is ORDERED as follows:

       1.       The Joint Motion for Approval of Proposed Class and Collective Action Settlement

(ECF No. 62) is GRANTED, and the settlement of this action is PRELIMINARILY

APPROVED because it appears that, at the final approval stage, the Court will likely be able to

approve the settlement under the criteria described in Federal Rule of Civil Procedure 23(e)(2) and

certify the settlement class under the cirteria described in Rules 23(a)(a) and 23(b)(3);

       2.       The Court PRELIMINARILY CERTIFIES the following classes:

                a.      All individuals who operated under a distribution agreement with Tasty from

                        May 15, 2016, through September 10, 2020, out of a warehouse in
            Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 2 of 8




                      Pennsylvnia and who did not previously sign, individually or on behalf of a

                      business entity, a distributor agreement or an amendment containing an

                      arbitration agreement (the “Pennsylvania Class”);

               b.     All individuals who operated under a distribution agreement with Tasty from

                      April 7, 2014, through September 10, 2020, out of a warehouse in New

                      Jersey and who did not previously sign, individually or on behalf of a

                      business entity, a distributor agreement or an amendment containing an

                      arbitration agreement (the “New Jersey Class”); and

               c.     All individuals who operated under a distribution agreement with Tasty from

                      September 10, 2017, through September 10, 2020, out of a warehouse in

                      Maryland and who did not previously sign, individually or on behalf of a

                      business entity, a distributor agreement or an amendment containing an

                      arbitration agreement (the “Maryland Class”);

       3.      The Court appoints William Caddick and Stephen W. Hopkins as representatives of

the Pennsylvania Class, Anthony F. Bertino, Jr., as a respresentative of the New Jersey Class; and

Raymond S. Keeler as a respresentative of the Maryland Class;

       4.      The Court appoints McOmber, McOmber, & Luber and Saltz, Mongeluzzi, &

Bedesky, P.C. as interim Class Counsel for each of the certified Classes;

       5.      The Court approves the proposed Settlement Notices and authorizes Class Counsel

to provide notice of the settlement to FLSA collective action members and class members as

outlined in paragraphs 11.1 through 11.13 of the Settlement Agreement;

       6.      The Parties may modify the Settlement Agreement prior to the Fairness Hearing as

long as such modifications do not matierally change the terms and conditions of the Settlement.



                                                2
            Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 3 of 8




The Court may approve the Settlement Agreement with any immaterial modifications to which the

Parties agree, without further notice to the Settlement Class;

       7.      The Court appoints Atticus Administration as the Settlement Administrator;

       8.      The Court approves for distribution in accordance with the Settlement Agreement,

as to form and content, the proposed Settlement Notices, which are Amended Exhibits 6A, 6B, 7A,

7B, 8A, and 8B to the Settlement Agreement (ECF No. 62-2), because those notices reasonably

apprives FLSA Collective and Class Members of the pendency of the action and their respective

rights, meet the requirements of Federal Rule of Civil Procedure 23 and due process; and is the best

notice practicable under the circumstances;

       9.      The Court directs the Settlement Administrator to disseminate Settlement Notices,

including the Arbitration Agreement Packet and such other information, if any, as may be of

assistance to Settlement Class Members or erquied under the Settlement Agreement within thirty

(30) days of the date of this Order and to make available to the FLSA Collective and Class Members

the Settlement Agreement, excepting the confidential individualize damages calclations.

       10.     The Settlement Administrator shall file with the Court proof of compliance with the

Notice Program;

       11.     Any Class Member who is not also a Named Plaintiff, including any Class Member

who is also an FLSA Collective Member, may exclude themselves from the settlement as set forth

herein. Any such person who is a former distributor and any such person who is a current distributor

who wants to be excluded prior to the issuance of settlement checks must submit a timely Exclusion

Request to the Settlement Claims Administrator, post-marked on or before the Exclusion Date, as

set forth in the Class Settlement Notice. Exclusion. Requests purportedly filed on behalf of multiple

persons or classes of persons are prohibited and will be deemed to be void. Any such person who



                                                  3
          Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 4 of 8




is a current distributor will be deemed excluded from the settlement if he or she fails to sign, date,

and cash both settlement checks issued to him or her.

       12.     The deadline for requesting exclusion from the Settlement or filing objections to the

Settlement is 45 days after the notice is mailed;

       13.     Any person who is an FLSA Collective Member (but not a Named Plaintiff),

including those FLSA Collective Members who are also Class Members, and who is a former

distributor or is a current distributor who wants to withdraw prior to the issuance of settlement

checks, must contact Class Counsel to indicate an intent to withdraw from the Actions by the

Withdrawal Date if they do not want to participate in the settlement. Any such person who is a

current distributor will be deemed withdrawn from the Actions if he or she fails to sign, date, and

cash both settlement checks issued to him or her.

       14.     The deadline for contacting Class Counsel to request to withdraw from the Action

for FLSA Collective Members is 45 days after the notice is mailed;

       15.     For any FLSA Collective Members who is also Class Members (but not Named

Plaintiffs), and who is a former distributor or current distributor who wants to be excluded prior to

the issuance of settlement checks, he must file both: (i) a valid and timely Exclusion Request by the

Exclusion Date; and (ii) and contact Class Counsel to withdraw from the Actions by the Withdrawal

Date to exclude themselves from the settlement. Any such person who is a distributor will be

deemed excluded from the settlement and withdrawn from the Actions if he or she fails to sign,

date, and cash both settlement checks issued to him or her;

       16.     Any: (a) Class Member who is not also a Named Plaintiff or FLSA Collective

Member who does not send a completed, signed Exclusion Request to the Settlement Administrator

post-marked on or before the Exclusion Date, and, if a current distributor, who signs, dates, and



                                                    4
          Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 5 of 8




cashes both settlement checks; or (b) Class Member who is also an FLSA Collective Member but

not a Named Plaintiff who does not send a completed, signed Exclusion Request to the Settlement

Administrator post-marked on or before the Exclusion Date, who does not also contact Class

Counsel to request to withdraw by the Withdrawal Date, and, if a current distributor, who signs,

dates, and cashes both settlement checks, will be deemed to be a member of the Settlement Class

for the Pennsylvania, Maryland, and/or New Jersey Classes (as applicable) and will be bound by

all further orders of the Court in this Action and by the terms of the Settlement, if finally approved

by the Court. All Class Members who are not Named Plaintiffs, including FLSA Collective

Members who are also Class members but who are not Named Plaintiffs, and who submit valid and

timely Exclusion Requests in the manner set forth in the above; Class members who are also FLSA

Collective Members, who also contact Class Counsel to ask to withdraw by the Withdraw Date;

and any such persons who are current distributors and do not sign, date, and cash both settlement

checks shall have no rights under the Settlement Agreement and shall not be bound by the

Settlement or the Final Judgment and the Order Approving Class Action Settlement. All FLSA

Collective Members (who are not also Class Members or Named Plaintiffs) who contact Class

Counsel to withdraw from the Actions by the Withdrawal Date and all such persons who are current

distributors and do not sign, date, and cash both settlement checks shall also have no rights under

the Settlement Agreement and shall not be bound by the Settlement or the Final Judgement and

Order Approving Class Action Settlement;

       17.     Class Counsel shall provide counsel for Defendant with a list of all timely Exclusion

Requests within five (5) business days after the Exclusion and Objection Deadline;

       18.     Any Class Member or FLSA Collective Members who is a current distributor and

who does not sign, date, and cash both settlement checks issued to him or her shall be deemed



                                                  5
          Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 6 of 8




excluded and/or withdrawn from the settlement, and any such FLSA Collective Members shall be

deemed dismissed without prejudice;

       19.    Class Counsel shall file their Motion for Final Approval of Class and Collective

Action Settlement, any application for Attorneys’ Fees and Expenses, and any application for

Service Awards at least ten (10) business days before the Exclusion and Objeciton Date;

       20.    Pursuant to Federal Rule of Civil Procedure 23(e), the Court will hold a Fairness

Hearing on August 12, 2021 at 10:00 a.m. a courtroom to be determined at the United States

Courthouse, 601 Market Street, Philadelphia, PA 19106. During this hearing, the Court will hear

from any objectors or other class members who wish to address the Court and will hear argument

from counsel regarding, among other things, the following issues:

                 i.   whether the settlement warrants final approval under Federal Rule 23(e)(2)

                      and 29 U.S.C. § 216(b);

                ii.   whether the Court should certify the settlement class under Federal Ruls

                      23(a) and 23(b)(3);

               iii.   any objections that the Court might receive to the settlement;

               iv.    whether the Court should approve the service awards for the named

                      plaintiffs;

                v.    the validity of any exclusion requests and to exclude form the certified

                      Classes any individuals who validly file exclusion requests by the exclusion

                      date;

               vi.    whether the Court should approve the fees and expenses sought by class

                      counsel;

               vii.   whether the Court should grant withdrawal to any FLSA collective member



                                                6
          Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 7 of 8




                       who contacted class counsel by the withdrawal deadline; and

               viii.   any other matters that the Court may deem necessary and appropriate;

       21.     Class members, who are not named Plaintiffs, and who wish to object to the

settlement must file their objection with the Court and mail a copy of it to class counsel via first-

class mail. The objection must be filed no later than 45 days after the notice is mailed and must

include: the name, address telephone number, and email address of the person objecting and, if

represented by counsel, of his or her counsel. Any response to timely, completed objection must be

filed with the Court and erved no later than 14 daus prior to the Fairness Hearing;

       22.     No Class member must attend the Fairness Heraing. However, any person that

wishes to be heard orally with respect to approval of the Settlement, the application for Attorneys’

Fees and Costs, or the Application for Plaintiffs’ Service Awards, must provide the Court written

notice of their intention to appear at the Fairness Hearing no later than July 9, 2021. Person swho

do not intend to opposed the Settlement Agreement, Attorneys’ Fees and Costs, or Services Awards

need not take any action to indicate their approval;

       23.     All proceedings in this case are stayed pending the Court’s decision as to whether to

grant final approval of the Settlement Agreement, except as necessary to comply with the terms of

the Settlement Agreement;

       24.     This Order will become null and void and will be without prejudice to the rights of

the Parties, all of whom shall be restored to their respective positions existing immediately before

this Court entered this Order, if the settlement is terminated in accordance with the Settlement

Agreement or if the Settlement Effective Date never occurs; and

       25.     This Order may not be used by any Party or otherwise or construed as an admission,

concession, or a presumption by or against Defendant of any fault, wrongdoing, failure of



                                                 7
          Case 2:19-cv-02106-JDW Document 67 Filed 04/12/21 Page 8 of 8




disclosure, improper or illegal business practice or waiver of any claim, defense, right to arbitration

or to defend against arbitration that he, she or it may have in the event the Settlement Agreement is

terminated. In the event that this Order becomes of no force or effect, it shall not be construed or

used as an admission, concession or presumption by or against the Released Parties, the Plaintiffs

or the Class.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.




                                                  8
